Citation Nr: 0614770	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-40 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as diagnosed as Crohn's disease and/or 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to July 1964 
and various periods of active and inactive duty for training 
from November 1963 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

The competent evidence of record does not establish the 
veteran's gastrointestinal disability was incurred in active 
service or active or inactive duty for training.


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in, or 
aggravated by, active service, to include active duty for 
training and inactive duty training.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); C.F.R. §§ 3.6(c)(1), 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a January 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter, which was 
issued prior to the initial AOJ decision, informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  It also requested that the veteran submit any 
medical reports or military medical records that pertained to 
his claim.  The Board observes that the January 2004 letter 
did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private treatment 
records.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claim has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2005); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2005). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2005).

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Legal Analysis

The veteran asserts that service connection is warranted for 
a gastrointestinal disability that has been alternatively 
diagnosed as Crohn's Disease and ulcerative colitis.  Private 
treatment records of record reflect that the veteran has been 
diagnosed with, and treated for, chronic ulcerative colitis 
and/ or Crohn's Disease since July 1966.  However, the record 
does not reflect that the veteran's current gastrointestinal 
disability was incurred in active service or during any 
period of active or inactive duty for training during the 
veteran's service in the Army Reserves.  In this regard, the 
veteran asserts that his Crohn's disease and/or ulcerative 
colitis was diagnosed while he was in active duty for 
training in July 1966.  The veteran's DA Form 20 reflects 
that the veteran was on annual active duty for training 
(ANACDUTRA) for 18 days beginning on June 23, 1966.  He also 
had duty on July 11, 1966.  The Board observes that such 
dates would indeed corroborate the veteran's contention that 
he was on active duty for training in July 1966.

However, in a contemporaneous August 1966 private medical 
record, the veteran's treating physician, Dr. F., indicated 
that the veteran was hospitalized from July 27, 1966 through 
August 18, 1966 for infectious hepatitis and chronic 
ulcerative colitis.  The Board notes that such reported days 
of hospitalization are subsequent to the period that it was 
reported that the veteran was on annual active duty for 
training.  (The Board finds that the last day the veteran 
would have been on annual active duty for training was July 
10, 1966).

Nevertheless, the Board observes that in a November 1967 
letter, the aforementioned treating physician reported that 
the onset of the veteran's severe abdominal cramps was during 
field problems in July 1966 and that he was hospitalized from 
July 7, 1966 to August 18, 1966.  The Board observes that 
such period of hospitalization would fall within the period 
that the veteran was on annual active duty for training.

In weighing the evidence as to which letter, the August 1966 
letter or the November 1967 letter, is more probative as to 
the veteran's actual dates of hospitalization
(July 7- August 18 or July 27-August 18), the Board finds the 
former (the August 1966 letter) to be more probative.  In 
this regard, the Board finds that the August 1966 letter is 
more contemporaneous with, and likely more accurately 
reflective of, the actual dates of hospitalization than the 
November 1967 letter, which was written more than a year 
after such hospitalization.  

Moreover, the Board observes that the veteran's DA Form 20 
shows that the veteran was called to duty on July 11, 1966, 
subsequent to his reported 18 days of annual active duty for 
training.  Such reported finding is significant because it 
helps to establish that the veteran, was not then 
hospitalized for his ulcerative colitis.  If the veteran was, 
in fact, hospitalized between July 7 and August 18, as the 
November 1967 letter suggests, then it would have been 
impossible for him to have been on Reserve duty on July 11, 
1966, a fact that is supported by the evidence of record.  
Therefore, the Board again concludes that the August 1966 
letter as to the dates of the veteran's hospitalization to be 
more probative than the November 1967 letter.  Accordingly, 
in the absence of any evidence to the contrary, the Board 
concludes that the contemporaneous evidence of record fails 
to show that the veteran's ulcerative colitis and/or Crohn's 
disease was incurred while the veteran was on active duty for 
training in July 1966 or any other period of active or 
inactive duty for training, or active service.

In conclusion, although the veteran asserts that his current 
gastrointestinal disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current ulcerative colitis and/ or Crohn's disease 
is related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2005), but does not find that the evidence 
is of such approximate balance as to warrant it's 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a gastrointestinal disability, to 
include as diagnosed as Crohn's disease and/or ulcerative 
colitis.


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include as diagnosed as Crohn's disease and/or 
ulcerative colitis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


